Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Claims 1 and 13-18 are currently pending and have been fully considered.
Claim 18 has been added.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           Claims 1 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over RENNINGER et al. (U.S. 7399323) in view of CHAN et al. (USPGPUB 2015/0075063) and in view of ERICKSSON et al. (USPGPUB 2005/0287025).

RENNINGER teaches in lines 41-61 of column 19 that it is desirable to remove as much of the particulate and water content as possible as they are harmful to the engine (removing particulates from the fuel and removing water from the fuel).
RENNINGER does not seem to teach that the fuel was subjected to a magnetic field of sufficient strength to further refine the fuel.
However, CHAN et al. teach that ultrasonic mixing, along with an optional catalyst, of a hydrocarbon feedstock results in a liquid hydrocarbon liquid product with increased cetane number.  
CHAN et al. teach in paragraph 53 that the ultrasonic mixing may be produced from a cavitation reactor.  The cavitation reactor is taught to generate cavitation by means of an oscillating magnetic field.  CHAN et al. teaches in paragraph 51 that the catalyst may be in the form of solid particulates and added to the cavitation reactor.  CHAN et al. further teach in paragraph 53 that the catalyst may form a solid phase during the reaction. 
CHAN et al. do not explicitly teach cracking occurs with cavitation.

RENNINGER does not explicitly teach that the catalyst is added after the magnetic field.
However, ERIKSSON et al. teach in paragraph 39, the fuel may be exposed to catalyst material during or after cavitation.
It would be well within one of ordinary skill in the art to add the catalyst during and after the cavitation step in the method that is taught in CHAN et al. 
Regarding claim 13, RENNINGER teaches diesel fuel.
Regarding claims 13-18, CHAN et al. teach a cavitation reactor with an oscillating magnetic field.
CHAN et al. teach in paragraph 61 that cavitation results in better surface chemistry of catalysts by enhancing micro-mixing.  
CHAN et al. teach in paragraph 51 that the catalyst may be in the form of solid particulates and added to the cavitation reactor.  CHAN et al. further teach in paragraph 53 that the catalyst may form a solid phase during the reaction. 
ERIKKSON et al. teach that the fuel may be exposed to catalyst material during or after cavitation.

Response to Arguments
Applicant’s amendments to a method of forming the fuel composition, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of RENNINGER et al. (U.S. 7399323) in view of CHAN et al. (USPGPUB 2015/0075063) in view of ERICKSSON et al. (USPGPUB 2005/0287025).
CHAN et al. teach a process for treating liquids to increase cetane number that comprise treatment with cavitation with an oscillating magnetic field.  CHAN et al. also teach the addition of a catalyst.
ERICKSSON et al. teach a process for treating fuels that comprise treatment with cavitation that cracks longer carbon chains and teaches the addition of ca catalyst that may be during or after cavitation.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MING CHEUNG PO/Examiner, Art Unit 1771



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771